Whitfield, J.,
(concurring.) — A legislative exercise of the police power of the State will not be rendered inoperative by the courts unless such legislation clearly and beyond reasonable doubt violates some identified provision of the State or Federal Constitution. This principle is peculiarly applicable to statutory regulations • of the traffic in intoxicating liquors. ' Such traffic may under the police power and within the legislative discretion, by duly enacted statutes, be entirely prohibited; or if permitted the traffic may be regulated in any way that, in the legislative judgment, is conducive to the general welfare, when such prohibition or regulation does not violate organic law. Statutes defining the classes of persons who may sell intoxicating liquors and requiring licenses to be procured therefor, prescribing the times when, the places where, the conditions of the premises upon which, and the quantities and the way in which, intoxicating liquors may be sold, forbidding the sale to certain classes of persons who need protection and forbidding intoxicating liquor to be given away or consumed on the premises where it is sold, should be regarded as regulations of a *283traffic that continues to be carried on. When such enactments do' not indubitably violate some applicable provision of the paramount organic law, they should not be nullified by the courts.
Article XIX of the State Constitution provides for local option elections in any county “to decide whether the sale of intoxicating liquors, wines or beer shall be prohibited therein,” but does not give or provide for acquiring a right to sell or to buy such liquors, wines or beer in any given quantity where sales are lawful. The Article makes no reference to the regulation of the sale of intoxicating liquors, wines or beer, thereby leaving to the legislature in the exercise of the police power of the State, and within the lawmaking discretion, power to prescribe controlling regulations for the sale where it is lawful, the only limitation upon such legislation, resulting from Article XIX being that the regulation shall not accomplish actual or practical prohibition. Where prohibition has been voted there is no room for regulation, but where the sale is lawful, such sale is subject to valid regulation under the police power of the State.
Public welfare may require restrictions as to the quantities in which intoxicating liquor may be sold, as well as to the classes of persons to whom, and the location where, it may be sold; and the power of the legislature is the same as to all kinds of restrictions that regulate the traffic and do not effectuate virtual prohibition, in violation of Article XIX. The organic provision refers to “the sale,” not to “sales in any quantity” nor to “sales as being made when Article XIX was adopted,” and “the sale” is always subject to regulation.
Since the adoption of Article XIX, statutes have ab*284solutely forbidden the sale of intoxicating liquors, wines or beer to designated classes of persons, and in specified localities. These statutes in effect prohibited some sales that were lawful when Article XIX was adopted, but they have been adjudged to be lawful police regulations that do not accomplish unlawful prohibition, since by such restrictions or partial prohibitions “the sale of intoxicating liquors, wines or beer” is not “prohibited,” within the meaning of Article XIX. If such provisions are regulations and not unlawful prohibition, then likewise, where the sale of intoxicating liquors, wines or beer is lawful, a statute, as a police regulation, for the general welfare, may absolutely forbid sales in stated quantities when, though such regulation in effect prohibits some sales that had been unlawful, it does not cause prohibition within the meaning of Article XIX. There is no clear .violation of Article XIX by section one of this statute, which as a police regulation, restricts the minimum quantity in which sales may be made to a half pint, when sales in quantities that are not forbidden amount to liquor traffic for practical purposes, and the sales that are not forbidden are not made so arbitrarily and excessively burdensome as to cause prohibition. If the.court knows that, before this statute took effect, it was common practice for dealers in intoxicating liquors, wines or beer to sell in quantities less than a half pint, it also knows that it was the common practice of dealers to sell in quantities greater than a half pint. The effect of the statute on the liquor traffic is not shown. Obviousfy the statutory provision is a police regulation, presumably enacted for the public good; and as it does not appear beyond a reasonable doubt that its terms violate any provision of the constittuion, the statute is the *285controlling law to be administered by the courts, when its application is not shown to violate the paramount organic law.
“The sale of intoxicating liquors, wines or beer” comprehends those who sell, those who buy and the subject matter of the sale. If those who sell and those who buy may be limited or restricted under the police power for the public good, when prohibition is not thereby virtually effectuated, in violation of Article XIX, the minimum quantity in which the subject matter may be sold can also be limited or restricted under the police power for the public good, when virtual prohibition is not thereby accomplished in violation of Article XIX. Any regulation may to some extent restrict and partially prohibit sales, but that does not cause prohibition of the sale of liquors.
The statute here considered does not forbid the sale, but expressly recognizes the right to sell as may be lawful, and there is nothing to indicate that the statute restricts the minumum quantity in which the sale may'be made more than lawful police regulation requires for the general welfare of the State, or that it makes the sales in the quantities allowed unduly burdensome, or that it in effect causes virtual or actual prohibition. No limitation is put upon the maximum amount of liquors that may be sold. The restriction is upon the minimum quantity in which sales 'may be made, which does not “prohibit” “the sale” of liquors but regulates the sale.
It does not clearly appear that the provisions of sections one and seven of Chapter 6860 are not “one subject and matter properly connected therewith,” and covered by the subject expressed in the title of the act, within the requirement of Section 16, Article III -of the State *286Constitution, or that the title is misleading. Such sections do not indubitably violate the organic right to acquire, possess and protect property or deprive any one of property without due process of law, in contravention of Sections i and 12 of the Declaration of Rights, since it does not clearly appear that the provisions are not valid police regulations of a local traffic that is essentially the subject of State control. Nor are such provisions apparently so unreasonable as to amount to an unlawful prohibition of the liquor traffic rather than a regulation of it within the legislative authority as they purport to be. The regulation contained in section seven that no dealer in intoxicating liquors, wines or beer shall permit or suffer any person to drink, consume or give away any intoxicating liquor, wine or beer on the premises where sold, is clearly a police regulation that does not manifestly impose an unlawful burden upon the dealei;; nor does it preclude the dealer from successfully interposing any defense secured to him by the organic or other law applicable to the offense defined by the act. Section seven was obviously intended to make effective the provisions of section one. Since the statute is not shown to- indubitably violate organic law, its reasonableness is not a judicial matter. The validity, not the policy of the act is considered here. It took effect at the beginning of a license year.
Article XIX of the constitution provides a method by which “the sale of intoxicating liquors, wines or beer” may be “prohibited,” leaving to the legislature power to regulate the liquor traffic, in any way and to any extent that does not effectuate actual Or practical prohibition where the sale of intoxicating liquors, wines or beer is *287lawful. “The sale” is not “prohibited” and actual or practical prohibition is not manifestly accomplished by forbidding any sales to be made in quantities less than a half pint and by requiring- all sales to be made in securely sealed receptacles, where the sale in quantities of a half pint or more in sealed packages is both lawful and practical for useful purposes.
Ellis, J.
(Dissenting.)I conceive the real point in this controversy to- be whether Article XIX of the Constitution recognizes dealing in intoxicating liquors, wines or beer in this State to be a legitimate business and one in which every person has a legal right to engage subject to the reasonable regulations that may be imposed by the Legislature, in the exercise of its police power, and the right of the people in any county of 'the State by a majority vote of its electorate voting at an election called for that purpose to prohibit the sale of intoxicating liquors, wines or beer in the county voting against such sale.
It is difficult to perceive how any one who reads the Constitution and is mindful of the established rules of constitutional construction can entertain a contrary opinion.
At the time the constitution was adopted the sale of intoxicating liquors was generally carried on in this State by saloons or dram shops where such liquors were sold in any quantity either to be drank on the place where sold, or to be carried away and used by the purchasers at will. The phrase “sale of intoxicating liquors, wines 01-beer” as used in the constitution has reference to such methods of sale as were at the time generally in use and pursued by those engaged in the sale of that commodity.
*288“It is settled by very high authority that in placing a construction on a constitution, or any clause or part thereof, a court should look to the history of the time and examine the state of things existing when the constitution was framed and adopted, in order to- ascertain the old law, the mischief and the remedy. Constitutions like statutes, are properly to be expounded in the light of conditions existing at the time of their adoption.” 6 R. C. L. p. 51; Rhode Island v. Massachusetts, 12 Pet. (U. S.) 657, (9 L. Ed. 1233); Slaughter House Cases, 16 Wall. (U. S.) 36, (21 L. Ed. 394); Strauder v West Virginia, 100 U. S. 303; Maxwell v. Dow, 176 U. S. 581, 20 Sup. Ct. Rep. 448, 494; Fox v. McDonald, 101 Ala. 51, 13 South. Rep. 416.
This court in a recent case, State ex rel. v. J. Turner Butler, decided at this term, recognized the above principle of constitutional construction. The twelfth headnote employs the following language: “12. Words or terms used in a constitution which is dependent upon a ratification by the people must be interpreted in a sense most obvious to the common understanding at the time of its adoption.”
It follows, therefore, that the people of this State in adopting- Article XIX of the Constitution, which by 'Ordinance of the Constitutional Convention was submitted to the people for ratification or rejection as an independent proposition at the time the constitution was submitted, placed upon the Legislature a restriction against the exercise of the power to prohibit the sale of intoxicating liquors, wines or beer in any quantity. The power to- prohibit the sale of such liquors was reserved to the people of the respective counties as a local option proposition. *289The question to be submitted at such an election was not divided so that an expression of the will of the people could be obtained as to sale by quantities great or small, nor was it intended that it should be. The dram shop or tippling saloon constituted a great, if not the greater part of the mischief aimed at by Article XIX, and so the question in its entirety was provided to be submitted. If the people of any county spoke affirmatively upon the question submitted, the sale of intoxicating liquors in any quantity was thereafter prohibited in such county until another election should be held under the provision of the Article XIX when the people if they saw fit to do so might reverse their policy. If on the other hand the people of any particular county at an election called for the purpose should not vote to prohibit the sale of intoxicating liquors, then the sale of such liquors in the manner and by the methods which obtained when the constitution was adopted was not prohibited in such county except in such precincts where a majority vote had been cast against such sale.
The manner and method of the sale of intoxicating liquors as has been pointed out, was by any quantity that the seller might decide upon, whether by the drink, or in sealed packages by wholesale. This method' and manner of sale was subject only to the reasonable regulations that might be prescribed by the legislature in the exercise of the police power to regulate the sale of such liquors. This power to regulate the sale of intoxicating liquors in this State, therefore, lies within the boundaries of absolute prohibition df the sale in any quantity.
The Legislature has no more power to prohibit absolutely the sale of intoxicating liquors in quantities less *290than half a pint, than it has to prohibit the sale of such liquors in quantities less than half a barrel, or ten gallons or half a gallon. If it has, where is the line of demarkation beyond which the courts may say constitutionally thus far shalt thou go and no farther? Such line would lie in a zone whose light would be that afforded by the conscience of the individual judge whose duty it became to determine the question, and not that afforded by the will of the legislature or the language of the constitution.
The court has nothing- to' do with the moral question. That intoxicating liquor is. in its nature dangerous to the morals of the consumer and through him to the peace and good order of society; that it is, when drank as a beverage, destructive of the health and happiness of the consumer, and makes for the unhappiness, even misery and poverty of his family, and often visits upon his children in their physical natures and moral character the evils resulting from his intemperance, are questions for consideration by the people to be acted upon in adopting their constitution which they ordain for the government of their State, or in the absence of constitutional action, by their legislatures in whom is vested the power to control and regulate or prohibit the traffic. In this State the power to prohibit the traffic in large or small quantities has been taken from the Legislature by the people, leaving it the power only to regulate the traffic by reasonable regulations.
So long as this State recognizes by its constitution that the traffic in or sale of intoxicating- liquors, wines or beer is a legitimate occupation, it is not within the province of the legislature to destroy the traffic entirely or *291partially, nor should the courts fritter away constitutional privileges by fine spun theories and hair splitting distinctions in order to sustain an act of the legislature which has for its purpose the complete destruction of one phase of the traffic, and the regulation of what is left.
This court has recognized the distinction between “regulation” and “prohibition” and in such action it is in line with the great weight of authority in this country. The Lewinsky case, 66 Fla. 324, 63 South. Rep. 577, holds that regulation must stop short of actual or practical prohibition. The majority opinion assumes that the act in so far as it prohibits absolutely the sale of intoxicating liquors in quantities less than one half a pint is regulation, but not one case cited in the majority opinion supports the proposition that under a constitutional provision like ours, a statute prohibiting the sale of intoxicating liquors in small quantities is regulation. This State has never so held, and whenever this court has had before it statutes regulating the sale of intoxicating liquors, whether the act forbade the sale on Sunday or election days, or to minors, inebriated persons, or women, or within certain distances of churches and school houses, the distinction between reasonable regulation and prohibition was regarded.- The majority opinion quotes from the language of Mr. Justice Field in the case of Crowley v. Christensen, 137 U. S. 86, 7 Sup. Ct. Rep. 13, as follows : “There is no inherent right in a citizen to thus sell intoxicating liquors bj*- retail; it is not a privilege of a citizen of the State, or of a citizen of the United States.” If the phrase “inherent right” means legal right, can the language be applied to this State with a constitution like ours, which expressly recognizes the right to *292engage in the business of selling intoxicating liquors? The case of State v. Fulks, 207 Mo. 26, 105 S. W. Rep. 733, simply holds that an act which prohibits the “sale” of intoxicating liquor could not also prohibit the giving' of it away as an act of courtesy or hospitality when not connected directly or indirectly with any business, because the act would be dealing with two subjects, and thus violate the constitutional provision that no bill should contain more than one subject.
In the case of Paul v. Gloucester County, 50 N. J. L. 585, 15 Atl. Rep. 272, 1 L. R. A. 86, the court held that prohibiting the sale of intoxicating liquors in small measure, could be included in an act which purported to regulate the sale without violating the constitutional clause against including in one act two subjects having no proper relation to each other. But the constitution of that State contains no clause like our 19 Article. Neither do the Idaho nor Indiana Constitutions.
I think the first section of the act is invalid and on the authority of the Fulks case cited in the majority opinion the seventh section is also void because in so far it may be construed as ^n attempt to prevent the giving of intoxicating liquor away as an act of courtesy or hospitality and not connected with the business of selling it, the subject is different from and not related to that of regulating the traffic in intoxicating liquors.